DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 17, 2021 and February 15, 2022 is/are acknowledged. Applicant has cited approximately one hundred and seventy-five references for consideration which include an entire text book of approximately 500 pages (“Non-Patent Literature Document “7”). The examiner believes that the large volume of references for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large volume of references have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
The information disclosure statement filed December 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, 
a copy of Non-Patent Literature Document cite number “13” was not provided and therefore this document has been crossed out on the IDS statement and has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms “Bluetooth” and “FireWire” within the specification, which are trade names or trademarks used in commerce, have been noted in this application. The specification is a very length specification which could not be checked to the extent necessary so there may be others as well. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
Claim 21 (and its respected dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  The parent applications do not support the determination of whether guidance is required to complete the test being based on comparing the response(s) to a baseline response(s) and wherein the guidance is expected to bring the test closer to the baseline. The parent applications do support analyzing the response(s) of the test subject to determine whether the test subject continues to provide a response, this determination indicating whether the test subject requires guidance to complete the ophthalmic test, in the event the test subject requires the guidance, provide the test subject with additional audible commands via the wearable frame, wherein the additional audio commands comprise: continuing to focus gaze, continuing to provide psychophysical responses, and keeping the eye open (see the examiner’s comments below). Specifically, apparently the specification of these parent applications disclose that as a modification of the ophthalmic test to bring the subject’s response closer to a baseline response, the length of the test and/or position of a component of the system and/or an orientation of a component of the system can be changed (support such as paragraphs 0021 of the printed publications of each of the aforementioned parent applications). The parent applications do not support the bringing of the subject’s response closer to a baseline being made to determine if the test subject requires guidance to complete the test. As such, the claim presents prohibited new matter. If such support exists, it is kindly requested that applicant indicate where such support can be found in each of the parent applications. For purposes of examination, the claim has been searched as if support exists for the limitations as claimed. The combination of limitations of independent claim 1 as claimed distinguishes over all prior art (with the exception of the double patenting rejections set forth below). If support does not exist, the examiner has set forth suggested language below in the “Examiner’s Comments” that would both overcome such 112 prohibited new matter rejection and that would also distinguish over all prior art (with the exception of the double patenting rejections set forth below). 
Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present application is a continuation of two parent applications i.e. 16/890,811 and 16/578,286 (and not a continuation-in-part of these applications). While these parent application support that the intensity of the stimulus light can be varied and/or adjusted, they do not support such adjustment being made as a modification of the ophthalmic test to bring the subject’s response closer to a baseline response. Specifically, apparently the specification of these parent applications disclose that as a modification of the ophthalmic test to bring the subject’s response closer to a baseline response, the length of the test and/or position of a component of the system and/or an orientation of a component of the system can be changed (support such as paragraphs 0021 of the printed publications of each of the aforementioned parent applications). As such, For purposes of examination, claims 24 and 25 have been searched as if support for the combination of limitations as being dependent from claim 22 does exist. 
Claims 21 and 34 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, the preamble is claiming “An ophthalmic testing system for administering an ophthalmic test (singular) to a test subject” but then is claiming that the system can provide a plurality of tests including visual field test, dark adaption test, color vision test etc. The inconsistency between the preamble and the body of the claim renders the claim vague and indefinite. For purposes of examination, the assumed meaning of the preamble is “An ophthalmic testing system for administering a plurality of ophthalmic tests to a test subject…”. 
With respect to claim 34, the claim contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain 
Double Patenting
Claims 21-22, 24-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of copending Application No 17/522,796 (‘796) in view of Pundlick publication number 2020/0397281. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘796 claims the limitations of claims 21 and 22 (‘796, claim 21) but does not claim the system monitoring the responses to the subject, comparing the responses to a baseline response stored in memory and determining whether to modify the test to bring the responses closer to the baseline. Pundlick teaches that in an ophthalmic testing system, that the system can further monitor the responses of the subject, compare the responses to a baseline response stored in memory and determine whether to modify the test to bring the responses closer to the baseline for the purpose of providing more accurate ophthalmic testing (abstract, fig 5, paragraphs 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the system of ‘796 as further monitoring the responses to the subject, comparing the responses to a baseline response stored in memory and determining whether to modify the test to bring the responses closer to the baseline since Pundlick teaches that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-22, 24-28, 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 of copending Application No 17/522,793 (‘793) in view of Pundlick publication number 2020/0397281 and further in view of Verma publication number 2011/0267577. Although the claims at 
‘793 claims the limitations of claims 21-22 including the system providing a dark adaption test (‘793, claim 26) but does not claim the system monitoring the responses to the subject, comparing the responses to a baseline response stored in memory and determining whether to modify the test to bring the responses closer to the baseline. Pundlick teaches of this for the same reasoning set forth in the double patenting rejection by ‘796 above. Furthermore, Verma teaches that with a head mounted system used to provide ophthalmic testing, that the system can include a provider interface, can provide a plurality of tests including a visual acuity test, a color vision test, a contrast sensitivity test and a visual acuity test and can use a menu format displayed for providing a selection of the plurality of tests for the purpose of providing a head mounted ophthalmic testing system that can provide a more comprehensive assessment of the ocular functioning of the test subject (figs 2 and 3, abstract paragraphs 0054-0059, 0093-0098, 0128). Therefore, it would have been further obvious to one of ordinary skill in the art, at the time of the effective filing to have the system of ‘793 as further including a provider interface, a plurality of tests including a visual acuity test, a color vision test, a contrast sensitivity test and a visual acuity test and can use a menu format displayed for providing a selection of the plurality of tests for the purpose of providing a head mounted ophthalmic testing system that can provide a more comprehensive assessment of the ocular functioning of the test subject. With respect to claims 24-25, Pundlick further teaches that the modified configuration of the test can be based on increasing or decreasing the intensity of the stimulus light for the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Examiner’s Comments
	For applicant’s information, with respect to independent claim 21, as a suggestion to overcome the 112 first paragraph rejection above, applicant may want to claim the following: changing lines 30-38 (i.e. “analyze the one or more psychophysical responses…”) to the following. Such proposed change would also read over all prior art as well, however, the double patenting rejections above would still be applicable.   
	“…analyze the one or more psychophysical responses to determine whether the test subject continues to provide a response, this determination indicating whether the test subject requires guidance to complete the ophthalmic test, in the event the test subject requires the guidance, provide the test subject with additional audible commands via the wearable frame, wherein the additional audio commands comprise: continuing to focus gaze, continuing to provide psychophysical responses, and keeping the eye open”.  
It is the examiner’s contention that the limitations of claim 21 with the suggested language above is fully supported by the each of the parent applications as originally presented and does not present prohibited new matter for the following reasons. 
	With respect to lines 21-22 and lines 25-27, the parent applications support the system providing verbal commands to “generate a first audible command, via the wearable frame, to instruct the test subject to focus her gaze on the fixation point” and the claimed “generate a second audible command, via the wearable frame, to instruct 
	With respect to the suggested language above, the specifications of the parent applications disclose that the system can provide monitoring of at least one attribute of the test, the attribute can be whether the test subject continues to provide a response, and using that to determine if the test subject needs guidance to complete the test (paragraphs 0314-0316). The parent applications also support that in the event guidance is needed, the system can provide additional audible commands via the wearable frame to continuing to focus gaze, and to continue to provide psychophysical responses (paragraphs 0314-0316) and also supports that the system can provide audible commands for the test subject to keep the eye open (0417). 
Prior Art Citations
	Pundlick publication number 2020/0397281, Peyman publication number 2009/0231545, Krueger publication number 2018/0008141, Tannoudiji publication number 2016/0070105, and Jeon publication number 2021/0315453 are being cited herein to show ophthalmic testing systems having some similar structure to that of the claimed invention. 
Conclusion		 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 26, 2022